      Case 6:21-cv-00016 Document 98 Filed on 09/01/21 in TXSD Page 1 of 8




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                              VICTORIA DIVISION
       __________________________________________
                                                  )
       STATE OF TEXAS, STATE OF                   )
       LOUISIANA                                  )
                                                  )
                               Plaintiffs,        )
             v.                                   ) No. 6:21-cv-00016
                                                 )
       UNITED STATES OF AMERICA, et al.          )
                                                 )
                               Defendants.       )
       __________________________________________)

                    REPORTING REQUIREMENTS STATUS REPORT

       On August 19, 2021, the Court issued an order enjoining the Department of Homeland

Security (DHS) from implementing certain portions of the two memoranda at issue in this

litigation, and requiring the Government to periodically provide the Court with certain data reports.

For example, the Court instructed the Government to “file . . . on the 5th day of each month a

report stating the number of aliens known to the Government, who are covered by or subject to 8

U.S.C. § 1226(c)(1)(A)–(D), who were released from custody during the previous month, and

whom ICE did not detain immediately upon their release.” ECF No. 79, at 158. Additionally, “for

each alien not detained,” the Court instructed “the Government” to “make and retain a

contemporaneous record of the reason why the alien was not detained and the individual who made

that specific determination.” Id. at 159.

       Relatedly, the Court also ordered the Government to “file . . . on the 5th day of each month

a report stating [1] the number of aliens in their removal period as defined in 8 U.S.C. § 1231(a)(1)”

and, [2] “[o]f those” aliens in their removal period, the “number who were not detained pursuant

to 8 U.S.C. § 1231(a)(2).” Id. Additionally, and once again, “for each alien not detained,” the Court

instructed “the Government” to “make a contemporaneous record of the reason why the alien was

not detained and the individual who made that specific determination.” Id.


                                                      1
      Case 6:21-cv-00016 Document 98 Filed on 09/01/21 in TXSD Page 2 of 8




       The Government moved the Court to stay its preliminary injunction, including these

reporting requirements. The Government argued, with the support of a declaration, that the Court-

imposed reporting requirements would not “draw upon preexisting, readily accessible data,” but

rather would “require DHS to alter its standard practices” in order to effectively create the data

requested by the Court. ECF No. 82, at 4-5. During the August 23, 2021 hearing, the Court

indicated that it had previously “thought that [DHS] would have this data readily accessible,” 8/23

Hr’g Tr. at 18:16-17, and clarified that it did not intend to impose any “onerous” reporting

requirements, id. at 26:1. The Court then instructed the parties to confer, and file a report

containing “suggested revisions to the[] reporting requirements.” Aug. 23 Minute Order.

       As a threshold matter, the reporting requirements are premature because the Court must

first determine whether Plaintiffs are entitled to discovery outside the administrative record.

“When an agency action has been challenged under the APA, the district court sits as an appellate

court,” and the “entire case on review is a question of law.” MRC Energy Co. v. U.S. Citizenship

& Immigr. Servs., No. 3:19-CV-2003-K, 2021 WL 1209188, at *3 (N.D. Tex. Mar. 31, 2021)

(citing Redeemed Christian Church of God v. U.S. Citizenship and Immigrations Servs., 331 F.

Supp. 3d 684, 694 (S.D. Tex. 2018)). Thus, “in reviewing agency action, a court is ordinarily

limited to evaluating the agency’s contemporaneous explanation in light of the existing

administrative record.” Dep’t of Commerce v. New York, 139 S.Ct. 2573 (2019); Medina Cty. Env’t

Action Ass’n v. Surface Transp. Bd., 602 F.3d 687, 706 (5th Cir. 2010) (in a lawsuit against a

federal agency, the “general presumption” is “that review is limited to the record compiled by the

agency”). This “principle reflects the recognition that further judicial inquiry in executive

motivation represents a substantial intrusion into the workings of another branch of Government

and should normally be avoided.” Dep’t of Commerce, 139 S.Ct. at 2573. Typically in an APA

case, going beyond the record requires “a strong showing of bad faith or improper behavior before

such inquiry may be made.” Citizens to Pres. Overton Park, Inc. v. Volpe, 401 U.S. 402, 420

(1971) (emphasis added). This limitation applies even when, instead of bringing a constitutional

claim under the APA, a party instead asserts a free-standing constitutional claim against an agency.

                                                     2
      Case 6:21-cv-00016 Document 98 Filed on 09/01/21 in TXSD Page 3 of 8




See Chang v. USCIS, 254 F. Supp. 3d 160, 161-62 (D.D.C. 2017) (a party should not be allowed

to “trade in the APA’s restrictive procedures for the more evenhanded ones of the Federal Rules

of Civil Procedure” simply by asserting an independent constitutional claim). Given that the Court

suggested that any data produced in response to the reporting requirements would constitute

“discovery,” 8.23 Hr’g Tr. at 25, the Court should refrain from permitting such discovery until

Plaintiffs demonstrate that they are actually entitled to such discovery under the applicable legal

standard. Accordingly, the Court should first resolve whether extra-record discovery is

appropriate—an issue the Parties proposed briefing in their joint report filed earlier today—before

ordering DHS to produce any supplemental data not found in the administrative record.

       At a minimum, and out of caution, the Court should forbear from implementing the data

reporting requirements it contemplated until the Fifth Circuit has ruled on the Government’s

motion for a stay of the Court’s preliminary injunction. Indeed, the Fifth Circuit has

administratively stayed the Court’s August 23, 2021 Order—presumably including its reporting

requirements, see Texas, et al. v. United States, Case No. 21-40618, Doc. 00515993754 (5th Cir.

Aug. 25, 2021)—and action by the Fifth Circuit may obviate the need for the Court to clarify the

scope of the reporting requirements. Likewise, a stay of the preliminary injunction, independent

of the reporting requirements, would also obviate the need “[t]o ensure compliance with th[e]

Preliminary Injunction.” ECF No. 79, at 158. Thus, the Court should not implement any reporting

requirement on the Government until the Fifth Circuit has resolved the pending stay motion. 1




1
  Further, it is unclear whether the Court retains jurisdiction over the reporting requirements.
“Generally, a notice of appeal divests the district court of jurisdiction over the judgment or order
that is the subject of the appeal.” Sierra Club, Lone Star Chapter v. Cedar Point Oil Co. Inc., 73
F.3d 546, 578 (5th Cir. 1996) (emphasis added). Here, although the Court has since stated that its
reporting requirements were not a part of the preliminary injunction, they were nonetheless
included in the “judgement or order that is the subject of [an] appeal.” And, for the reasons
Defendants explained to the Fifth Circuit, Defendants still consider the reporting requirements to
be “incident to the injunction” even in light of the Court’s clarification on their scope. See Stay
Motion, Case No. 21-40618, Doc. 00515990757, at 21-22 (5th Cir. Aug. 23, 2021) (seeking a stay
of the reporting requirements).
                                                     3
      Case 6:21-cv-00016 Document 98 Filed on 09/01/21 in TXSD Page 4 of 8




       To the extent the Court intends to revise the reporting requirements, see ECF No. 92,

Defendants propose the following for the reasons explained in the Declaration of Marc A. Rapp

(attached):


   1. By October 4, 2021, the Government must file with the Court the legal standard it is
      abiding by with respect to the detention of noncitizens covered by or subject to 8 U.S.C.
      § 1226(c)(1)(A)–(D) given the Court’s injunction of the Memoranda at issue in this
      lawsuit. The information should state with specificity what guidance, protocols, or
      standards control the detention of these noncitizens in light of the fact that the
      Memoranda have been enjoined.

   2. By October 4, 2021, the Government must file with the Court the legal standard it is
      abiding by with respect to the detention of noncitizens covered by or subject to 8 U.S.C.
      § 1231(a)(2) given the Court’s injunction of the Memoranda at issue in this lawsuit. The
      information should state with specificity what guidance, protocols, or standards control
      the detention of noncitizens in light of the fact that the Memoranda have been enjoined.

   3. Starting on the 15th day of the first full month following the issuance of this order, the
      Government must file with the Court each month a report, drawn from reasonably
      accessible ICE data that may be collected through automated queries, stating the number
      of noncitizens: (1) for whom an immigration detainer had been lodged by ICE; (2) who
      are potentially subject to charges of removability listed in 8 U.S.C. § 1226(c)(1)(A)–(D),
      based on information drawn from accessible ICE data; (3) for whom ICE had actual
      knowledge the previous month that they were released from criminal custody; and (4)
      who ICE did not detain immediately upon their release from criminal custody.

       Additionally, for each such noncitizen not detained, the Government shall maintain (i) the
       detainer lift code identifying the general basis for lifting the detainer; and (ii) the
       noncitizen’s last residence or address known to DHS.

   4. Starting on the 15th day of the first full month following the issuance of this order, the
      Government must file with the Court each month a report, drawn from reasonably
      accessible ICE data that may be collected through automated queries, stating the number
      of noncitizens: (1) for whom an immigration detainer had been lodged by ICE; (2) who
      were at the time of release from criminal custody subject to an administratively final
      removal order; (3) for whom ICE had actual knowledge the previous month that they
      were released from criminal custody; and (4) who ICE did not immediately detain upon
      their release from criminal custody.

       Additionally, for each such noncitizen not detained, the Government shall maintain (i) the
       detainer lift code identifying the general basis for lifting the detainer; and (ii) the
       noncitizen’s last residence or address known to DHS.



                                                   4
      Case 6:21-cv-00016 Document 98 Filed on 09/01/21 in TXSD Page 5 of 8




       As explained in the declaration, even what Defendants propose would still require DHS to

make system modifications to existing databases just to produce the proposed information, see,

e.g., Rapp Decl. ¶¶ 22, 26, and thus would still create additional burdens. Along those lines,

Defendants reserve the right to seek further amendments in light of their experiences going through

the process of collecting and providing the data.

       Defendants provided their proposal for the reporting requirements to Plaintiffs. In terms of

Plaintiffs’ substantive objections discussed below, Plaintiffs do not explain why the last known

addresses need to be filed with the Court, what would be done with such information, and why

Defendants need to undergo the burden of producing that information under seal if they otherwise

maintain the information. As for maintaining the names of the law enforcement officers who would

have lifted detainer codes vis-à-vis Paragraph 4, Defendants originally proposed excluding that

information from the maintenance requirement. However, Defendants appear to maintain that

information, based on their current understanding, so would not object to continuing to do so. See

Rapp Decl. ¶ 18.

       In response to Defendants’ proposal, Plaintiffs stated their position as follows:

       Plaintiffs’ Position:

        As an initial matter, Plaintiffs believe that the Government’s change to the term
“noncitizen” from the term used in the Court’s order—“alien”—is ill-advised. Plaintiffs
understand that the Government is doing so pursuant to a recent policy of the Biden
Administration, but the relevant provisions of the Immigration and Nationality Act (“INA”) use
the term “alien,” and “noncitizen” is not perfectly correlated with that term—the term
“noncitizen” includes U.S. nationals who are not citizens of the United States but are also not
aliens and therefore not subject to removal under the INA. This change introduces confusion into
the scope of the reporting requirements and Plaintiffs therefore oppose any change from the
Court’s use of the term “alien.”

        Plaintiffs also have concerns with the Government’s elimination of some reporting
requirements. In Paragraphs (3) and (4), the Court’s order required that the Government provide
to the Court, under seal, the last known address of each alien not detained; the Government,
however, proposes to change that to a requirement that it only “maintain” that information. In
Paragraph (4), the Government’s proposal eliminates the requirement in the Court’s order that
the Government “make a contemporaneous record . . . of the individual who made th[e] specific
determination” that “each alien not [be] detained.” Plaintiffs believe that access to this

                                                    5
      Case 6:21-cv-00016 Document 98 Filed on 09/01/21 in TXSD Page 6 of 8




information would assist them and the Court in monitoring compliance with the preliminary
injunction and would be useful to the Court in making a final determination at trial, and therefore
support retaining the language of the Court’s order.

        Subject to the above concerns, Plaintiffs agree with the Government’s proposal regarding
reporting requirements.




Dated: September 1, 2021                     Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General


                                             BRIGHAM J. BOWEN
                                             Assistant Branch Director

                                              /s/ Adam D. Kirschner
                                             ADAM D. KIRSCHNER
                                             Attorney-in-charge
                                             IL Bar. No. 6286601
                                             Senior Trial Counsel
                                             BRIAN C. ROSEN-SHAUD
                                             ME Bar No. 006018
                                             MICHAEL F. KNAPP
                                             CA Bar No. 314104
                                             KUNTAL CHOLERA
                                             DC Bar No. 1031523
                                             Trial Attorneys
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             Tel: (202) 353-9265
                                             Fax: (202) 616-8460
                                             Email: Adam.Kirschner@usdoj.gov
                                                     Brian.C.Rosen-Shaud@usdoj.gov
                                                     Michael.F.Knapp@usdoj.gov
                                                     Kuntal.Cholera@usdoj.gov

                                             Mailing Address:
                                             Post Office Box 883
                                             Washington, D.C. 20044

                                             Courier Address
                                             1100 L Street NW, Room 11020

                                                    6
Case 6:21-cv-00016 Document 98 Filed on 09/01/21 in TXSD Page 7 of 8




                               Washington, D.C. 20005

                               EREZ REUVENI
                               CA Bar No. 264124
                               Assistant Director
                               U.S. Department of Justice
                               Civil Division, Office of Immigration Litigation
                               P.O. Box 868, Ben Franklin Station
                               Washington, D.C. 20044
                               202-307-4293 (telephone)
                               Email: Erez.R.Reuveni@usdoj.gov

                               Counsel for Defendants


                               DANIEL DAVID HU
                               Assistant United States Attorney
                               Chief, Civil Division
                               State Bar No. 10131415
                               S.D. I.D. 7959
                               Southern District of Texas
                               1000 Louisiana, Suite 2300 Houston, TX 77002
                               Tel: (713) 567-9000
                               Fax: (713) 718-3300
                               Daniel.Hu@usdoj.gov

                               Local Counsel




                                     7
     Case 6:21-cv-00016 Document 98 Filed on 09/01/21 in TXSD Page 8 of 8




                             CERTIFICATE OF COMPLIANCE

       I certify that the total number of words in this motion, exclusive of the matters designated

for omission, is 1990 as counted by Microsoft Word.


                                             /s/ Adam D. Kirschner
                                             ADAM D. KIRSCHNER




                                CERTIFICATE OF SERVICE
       I certify that a true and accurate copy of the foregoing document was filed electronically

(via CM/ECF) on September 1, 2021.


                                             /s/ Adam D. Kirschner
                                             ADAM D. KIRSCHNER




                                                    8
